DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 – 11, filed November 2, 2021, with respect to claim 1 have been fully considered and are persuasive. The 112(b) rejection of claim 1 regarding the limitation “drop out box” recited in the preamble has been withdrawn, with the interpretation that the term “drop out box” does not denote a specific function or specific structural limitation, but is simply a name for the structure recited in claim 1, as indicated in Applicant’s remarks (pages 7 – 8). Additionally, Applicant’s arguments (pages 10 – 11) regarding the 103 rejection of claim 1 are persuasive.

Election/Restrictions
Claim 1 is allowable. Claims 8 – 9 and 15 – 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of groups I, II, and III, and between species A and species B, as set forth in the Office action mailed on June 1, 2021, is hereby withdrawn and claims 8 – 9 and 15 – 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mike Etienne on January 26, 2022.
The application has been amended as follows: 

1.  A drop out box of a steel-making furnace system, comprising:
a support structure comprising a frame that defines an interior; 
a supply line for supplying a cooling liquid from a reservoir;
a return line fluidly coupled to the supply line and the reservoir; and
a plurality of panels comprising sinuously winding piping having an inlet and an outlet, the inlet being fluidly coupled to the supply line and the outlet being fluidly coupled to the return line;
a supply header and a return header each formed in the support structure;
wherein, the frame comprises a plurality of support members spaced from one another, where each of the plurality of support members defines a slot;
wherein, each of the plurality of panels is removably and slidably received with the slot for coupling to the frame;
wherein, the supply header is fluidly coupled to the supply line and the return header is fluidly coupled to the return line.

3.  Canceled.

4.  The drop out box of claim [[3]] 1, wherein:
the supply header is disposed along a top portion of the plurality of panels and coupled to the frame; and
the return header is disposed along a bottom portion of the plurality of panels and coupled to the frame.

6.  The drop out box of claim [[3]] 1, wherein:

the return header is disposed along a top portion of the plurality of panels and coupled to the frame.

8.  The drop out box of claim [[3]] 1, wherein:
the supply header is disposed along a first side portion of the plurality of panels and coupled to the frame; and
the return header is disposed along a second side portion of the plurality of panels and coupled to the frame, the first side portion being opposite the second side portion.

12.  The drop out box of claim [[12]] 11, wherein each of the plurality of panels is disposed between the buckstay and the protective panel.

15.  An enclosure of a steel-making furnace system, comprising:
a support structure comprising a frame that defines an interior;
a supply line for supplying a cooling liquid from a reservoir;
a return line fluidly coupled to the supply line and the reservoir; 
a supply header and a return header each formed in the support structure; [[and]]
a plurality of panels comprising sinuously winding piping and a shaft having an inlet and an outlet, the inlet being fluidly coupled to the supply line and the outlet being fluidly coupled to the return line; and
a plug located within the shaft between the inlet and the outlet, the plug configured to direct a flow of the cooling liquid through the sinuously winding piping;
wherein, the supply header is fluidly coupled to the supply line and the return header is fluidly coupled to the return line;
wherein, the frame comprises a plurality of support members spaced from one another, where each of the plurality of support members defines a slot; 
wherein, each of the plurality of panels is removably and slidably received with the slot for coupling to the frame; and
wherein, a first end of the shaft is coupled to a first support member and a second end of the shaft is coupled to a second support member, the first and second support members being spaced from one another.

20.  A steel-making furnace system, comprising:
a furnace comprising a hearth, an upper shell having one or more cooling panels, and a removable roof structure for covering a top end of the upper shell;
an exhaust system disposed in fluid communication with the furnace, the exhaust system configured to transfer fumes and hot gases from the furnace to an exhaust chamber; and
a drop out box located below the exhaust chamber and defining an enclosure for receiving debris and other particulates from the fumes and hot gases, the drop out box comprising:
a support structure comprising a frame that defines an interior of the enclosure;
a supply line for supplying a cooling liquid from a reservoir;
a return line fluidly coupled to the supply line and the reservoir;
a supply header and a return header each formed in the support structure; and
a plurality of panels removably coupled to the support structure and comprising sinuously winding piping having an inlet and an outlet, the inlet being fluidly coupled to the supply line and the outlet being fluidly coupled to the return line;
wherein, the supply header is fluidly coupled to the supply line and the return header is fluidly coupled to the return line;
wherein, the frame comprises a plurality of support members spaced from one another, where each of the plurality of support members defines a slot 
wherein, each of the plurality of panels is removably and slidably received with the slot for coupling to the frame;

further wherein, each of the plurality of panels being disposable within the slot such that either the first end or the second end is positioned closer to the exhaust chamber.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the previously set-forth 103 rejection of claim 1 are persuasive. The prior art of record does not teach, disclose, or otherwise suggest the structure recited in claim 1 as amended above, and specifically does not disclose a support structure comprising a frame that defines an interior, a supply header and a return header each formed in the support structure, wherein the frame comprises a plurality of support members spaced from one another, where each of the plurality of support members defines a slot, and wherein each of the plurality of panels is removably and slidably received with the slot for coupling to the frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./             Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761